Case 1:21-cv-06702-LAK Document 11-3 Filed 09/10/21 Page 1 of 6




          EXHIBIT C
                         Case 1:21-cv-06702-LAK Document 11-3 Filed 09/10/21 Page 2 of 6




Statement regarding HRH The Duke of York
June 8, 2020


Home   >


In January 2020, Blackfords LLP and instructed counsel, Clare Montgomery QC and
Stephen Ferguson, were commissioned to support HRH The Duke of York in his desire to
provide cooperation to the US authorities regarding the victims of the late Jeffrey Epstein,
should those authorities request his assistance. The working group is supported by
Riverside Advisory on media relations.


To date, we have chosen not to make any public statement regarding our discussions
with the US Department of Justice (DOJ). Our commitment to confidentiality is not only
regarded as best practice in the UK but is also intended to respect the DOJ’s
commitment to confidentiality, as set out in its own rules as they apply to discussions with
potential witnesses.


However, in view of misleading media briefings, we owe it to our client to issue this
clarifying statement.
                                                                                               
                          Casethe
As the public record indicates 1:21-cv-06702-LAK   Document
                                  DOJ has been actively       11-3 Filed
                                                        investigating     09/10/21
                                                                      Mr Epstein and Page 3 of 6
other targets for more than 16 years, yet the first time they requested the Duke’s help
was on 2nd January 2020.


Importantly, the DOJ advised us that the Duke is not and has never been a ‘target’ of
their criminal investigations into Epstein and that they sought his confidential, voluntary
co-operation.


In the course of these discussions, we asked the DOJ to confirm that our co-operation
and any interview arrangements would remain confidential, in accordance with the
ordinary rules that apply to voluntary co-operation with the DOJ. We were given an
unequivocal assurance that our discussions and the interview process would remain
confidential.


The Duke of York has on at least three occasions this year offered his assistance as a
witness to the DOJ. Unfortunately, the DOJ has reacted to the first two offers by
breaching their own confidentiality rules and claiming that the Duke has offered zero
cooperation. In doing so, they are perhaps seeking publicity rather than accepting the
assistance proffered.


On 27th January 2020, Mr Geoffrey S Berman, the United States Attorney for the
Southern District of New York, chose to make a public statement about the Duke.
This led to worldwide media reports that there had been “a wall of silence” and that there
had been “zero co-operation” by the Duke. These statements were inaccurate, and they
should not have been made.


On 9th March 2020, Mr Berman made further public statements saying that the Duke had
“completely shut the door” on cooperating with the US investigation and that they are
                                                                                                   
now “considering” further options. Again, the first statement was inaccurate and should
not have been made.
It is a matter of regret thatCase 1:21-cv-06702-LAK
                              the DOJ                   Document
                                      has seen fit to breach       11-3
                                                             its own rulesFiled 09/10/21 Page 4 of 6
                                                                           of confidentiality,
not least as they are designed to encourage witness cooperation. Far from our client
acting above the law, as has been implied by press briefings in the US, he is being
treated by a lower standard than might reasonably be expected for any other citizen.
Further, those same breaches of confidentiality by the DOJ have given the global media
– and, therefore, the worldwide audience – an entirely misleading account of our
discussions with them.


Any pursuit of an application for mutual legal assistance would be disappointing, since
the Duke of York is not a target of the DOJ investigation and has recently repeated his
willingness to provide a witness statement. It is hoped that this third offer has not been
the cause of the most recent leak about the Duke of York.


We do not intend to make any further public statement at this time as we wish to respect
the rules of confidentiality under both English law and the US guidelines.




ENDS




NOTES TO EDITORS


The case is being handled by Blackfords City office.


FOR MORE INFORMATION PLEASE CONTACT RIVERSIDE ADVISORY


   Mark.gallagher@riversideadvisory.co.uk
                                                                                                       
   (mailto:Mark.gallagher@riversideadvisory.co.uk) – tel: +44 7968 939291
                   Case 1:21-cv-06702-LAK Document 11-3 Filed 09/10/21 Page 5 of 6
 Lucy.goodwin@riversideadvisory.co.uk
 (mailto:Lucy.goodwin@riversideadvisory.co.uk) – tel: + 44 7961 452558


Contact us today




                         Blackfords Limited Liability Partnership is registered as an LLP OC325398 in England & Wales.
                         Authorised and regulated by The Solicitors Regulation Authority under practice number 462078.


                                                  © Blackfords LLP 2021. All rights reserved.
                                                   Websites for law firms by Square Eye Ltd.




                                                                                                                         
Case 1:21-cv-06702-LAK Document 11-3 Filed 09/10/21 Page 6 of 6




                                                                  
